Citation Nr: 0910944	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  04-30 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a bilateral hip 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 2000 to May 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied service connection 
for several claims including a claim for service connection 
for chronic lumbar strain and a claim for service connection 
for a hip disorder.  The issues of chronic lumbar strain and 
bilateral hip disorder were previously before the Board and 
were remanded to the RO in May 2007 and June 2008 for further 
development of the record.

The Veteran was granted service connection for chronic lumbar 
strain in an October 2008 rating decision by the RO.  The 
Veteran's claim for service connection for a bilateral hip 
disorder remained denied.  


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of a 
bilateral hip disability, separate from a service-connected 
chronic lumbar strain.

2. A bilateral hip disability was not caused or aggravated by 
active duty service or by a service-connected disability.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a bilateral hip disability are not met. 38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2008).  The regulations implementing VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In letters sent in June 2002, March 2006 and May 2007, the RO 
provided timely notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as specifying the information 
and evidence to be submitted by her, the information and 
evidence to be obtained by VA, and the need for her to advise 
VA of or submit any further evidence that pertained to her 
claim.

The Veteran was informed in the March 2006 letter that a 
disability rating and effective date would be assigned if her 
claim was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  VA examinations were afforded 
to the Veteran in August 2005, August 2007, and August 2008, 
which were all accompanied by a review of the claims folder.  
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the Veteran's 
claims folder).  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

Merits of the Claim

The Veteran maintains that service connection is warranted 
for a bilateral hip disorder.  Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that service connection is not 
warranted for a bilateral hip disorder.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury occurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic disability during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  38 
C.F.R. § 3.303(d).

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
Veteran prevails in her claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the Veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Veteran contends that she has a bilateral hip disability, 
to include as secondary to service-connected knee, ankle, and 
foot disabilities.  Because the preponderance of competent 
medical evidence indicates that the Veteran does not have a 
current diagnosis of a bilateral hip disorder, separate from 
a service-connected lumbar strain or as caused by service-
connected disabilities, the claim will be denied. VA medical 
records associated with the file, including multiple VA 
compensation and pension examinations, do not support the 
Veteran's claim.  

The Veteran's service treatment records contain notations of 
complaints of hip pain during June 2001, July 2001, January 
2002, and March 2002.  The service treatment records contain 
no diagnosis of a hip disability.  

The Veteran underwent a VA examination in August 2005.  The 
examiner diagnosed bilateral hip strain.  The examiner based 
his diagnosis on a history of pain as provided by the Veteran 
and findings of pain and limited range of motion of the hips.  
However, the examiner noted that the hip joint's general 
appearance was normal on both sides and that x-rays taken at 
that time were all within normal limits.  

At the VA examination in August 2007, the examiner diagnosed 
the Veteran with hip strain, but determined that it was not 
possible to connect it to her knee, ankle, and foot 
disabilities without resorting to speculation.  A physical 
examination was normal, with no pain on motion, and no pain, 
fatigue, weakness, lack of endurance, incoordination, or 
additional limitation of motion with repetitions.  
Furthermore, X-rays taken at that time were negative.  

Because the existence and etiology of bilateral hip pain 
remained uncertain, the Board remanded this appeal in June 
2008 pursuant to 38 C.F.R.§ 4.2 (If the findings on an 
examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.).  

In the August 2008 VA examination report, the examiner 
specifically reviewed all the evidence of record and 
determined that the Veteran did not have a separate hip 
disorder.  Rather, the examiner concluded that the Veteran's 
hip pain is probably referred from the Veteran's low back 
disorder.  The examiner bases this opinion on the fact that 
the examination of the Veteran's hips in August 2007 was 
normal and the X-rays of the Veteran's hips were normal.  

The August 2008 examiner found that it was as least as likely 
as not that the Veteran's low back disorder was related to 
her period of service.  The fact that the examiner 
specifically considered the low back disorder in connection 
with the Veteran's complaints of hip strain and explicitly 
differentiated between the two problems gives increased 
probative value to his opinion.  That examiner concluded that 
while the back disorder was connected to service, the Veteran 
did not have a diagnosis for a separate hip disorder. 

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the Veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Court has held that the Board 
may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

After review of the evidence as a whole, the Board finds the 
evidence against the claim, especially the August 2008 VA 
opinion, to be more probative than the evidence in favor of 
the claim.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  The law specifically limits entitlement to 
service connection to cases where disease or injury has 
resulted in disability. 38 U.S.C.A. §§ 1110, 1131.  Evidence 
must show that the Veteran currently has the disabilities for 
which benefits are being claimed. The preponderance of 
evidence in this case shows no current diagnosis of a 
bilateral hip disability.  With the absence of a current 
diagnosis, the evidence cannot establish a causal connection 
between the claimed disability and service. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board does not doubt the sincerity of the Veteran's 
belief that she has a bilateral hip disability as a result of 
service.  Due consideration has been given to the Veteran's 
written statements on file in support of the claim.  Although 
the Veteran can provide competent evidence as to her 
observations, she cannot provide competent evidence to 
establish the etiology of any current diagnosis, to include 
whether she has a current hip disability that is causally 
related to service or a service-connected disorder.  
"Competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1).  
As a lay person without the appropriate medical training and 
expertise, she is not competent to provide a probative 
opinion on a medical matter. See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu, 2 Vet. App. at 494.

Moreover, the evidence in favor of the claim appears to be 
primarily based on the Veteran's subjective history of the 
occurrence of pain in her hips.  The Board has carefully 
considered the Veteran's reports of bilateral hip pain and 
finds them to be competent evidence of her current and past 
symptoms.  However, the Court has stated in Clyburn v. West, 
12 Vet. App. 296, 301 (1999), that continued complaints of 
pain after service do not suffice to establish a medical 
nexus, where the issue at hand is of etiology, and requires 
medical opinion evidence.  Pain cannot be compensable in the 
absence of proof of an in-service disease or injury to which 
the current pain can be connected by medical evidence.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).
 
Since the Veteran does not have a current diagnosis of a 
bilateral hip disorder, it is noted that Congress 
specifically limits entitlement to service-connected disease 
or injury where such cases have resulted in a disability, and 
in the absence of a proof of present disability there can be 
no claim.  Brammer, 3 Vet. App. at 225.  Consequently, 
service connection for a bilateral hip disability must be 
denied.  

The Board has also considered the doctrine of reasonable 
doubt in reaching this decision; however, as the 
preponderance of the evidence is against the Veteran's 
service-connection claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to service connection for a bilateral hip 
disability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


